Name: Commission Regulation (EC) No 475/2002 of 15 March 2002 on the suspension of the application of the double-checking regime to certain textile products
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe;  European construction
 Date Published: nan

 Avis juridique important|32002R0475Commission Regulation (EC) No 475/2002 of 15 March 2002 on the suspension of the application of the double-checking regime to certain textile products Official Journal L 075 , 16/03/2002 P. 0026 - 0027Commission Regulation (EC) No 475/2002of 15 March 2002on the suspension of the application of the double-checking regime to certain textile productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/33/EC of 19 December 2001 on the signing of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Economic Community and Ukraine on trade in textile products initialled on 5 May 1993, as last amended by the Agreement in the form of an Exchange of Letters initialled on 15 October 1999 and authorising its provisional application(1), and in particular Article 4 thereof,Whereas:(1) Article 2(1) of the Agreement between the European Community and Ukraine on trade on textile products(2), as amended, stipulates that at the latest six weeks before the end of every Agreement year the Commission and Ukraine shall hold consultations on the necessity of maintaining the categories listed in Annex III to the Agreement under double-checking, with a view to the possible suspension of categories from double-checking.(2) Consultations were held in November 2001 with a view to reviewing the need to maintain the application of the double-checking system for certain textile products. As a result of these consultations, the parties agreed to suspend the double checking regime for certain textile products.(3) It is desirable for this Regulation to enter into force immediately in order to inform operators of its benefits as soon as possible.(4) The measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee,HAS ADOPTED THIS REGULATION:Article 1Annex III to the Agreement between the European Community and Ukraine on trade in textile products, which sets out the products without quantitative limits subject to the double-checking system referred to in the second subparagraph of Article 2(1) of that Agreement, is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 March 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 16, 18.1.2001, p. 1.(2) OJ L 123, 17.5.1994, p. 718.ANNEX"ANNEX IIIProducts without quantitative limits subject to the double-checkings system referred to in the second subparagraph of Article 2(1) of the Agreement>TABLE>"